DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 9 are objected to because of the following informalities: “an front end” in claims 8 and 9 should be “a front end”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 20150297070) in view of Tegg et al. (US 20160287312).
Regarding Claim 1, Ide et al. disclose an endoscope system (Fig.4) comprising: an endoscope (Fig.4) including an insertion portion (an insertion portion 10) whose front end is inserted inside a subject (Fig.1, an insertion portion 10); 
(heater 110) disposed at the front end (Fig.1 distal end portion 10a) and configured to heat a predetermined member disposed at the front end (Fig.1 distal end portion 10a); 
a power source (electric power outputting section 153) configured to supply electrical power to the heater (Fig.4, [0055] an electric power outputting section 153 which outputs, to the heater 110); 
and a power controller (the control section 155) configured to control, based on determination result of the determination circuitry (a comparing/judging section 163 connected to control section 155), the electrical power supplied by the power source to the heater ([0061]-[0062] the control section 155 calculates the heater driving electric power based on the temperature acquired by the temperature acquiring section 151).
However, Ide et al. does not disclose a plurality of thermometers disposed near the predetermined member at the front end and configured to detect temperatures at the front end; and determination circuitry configured to determine whether or not highest temperature, from among the temperatures detected by the plurality of thermometers, is equal to or higher than a first threshold value.
Tegg et al. teach a plurality of thermometers (Figs.10 and 15, [0045] multiple thermal sensors 68 (for example, thermocouples or thermistors)) disposed near the predetermined member at the front end (domed distal end 48) and configured to detect temperatures at the front end (Figs.10 and 15, [0045] at least one temperature sensor 68 mounted in the tip);
(pulse control box 22) configured to determine whether or not highest temperature, from among the temperatures detected by the plurality of thermometers (Figs.10 and 15, [0045] multiple thermal sensors 68 (for example, thermocouples or thermistors)), is equal to or higher than a first threshold value ([0046] and claims 20-24, control box connected with a dedicated communication line for communicating to the generator the highest temperature sensed by any one of the plurality of temperature sensors, and wherein the generator is configured to reduce power or shutdown whenever the highest temperature exceeds a predetermined threshold).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ide et al. to have a plurality of thermometers disposed near the predetermined member at the front end and configured to detect temperatures at the front end; and determination circuitry configured to determine whether or not highest temperature, from among the temperatures detected by the plurality of thermometers, is equal to or higher than a first threshold value as taught by Tegg et al. in order to feed the highest temperature reading to the generator so that the generator can engage its safety features and shut down if the temperature reading appears to be getting undesirably or unsafely high ([0046] of Tegg et al.). The modified device of Ide et al. in view of Tegg et al. will hereinafter be referred to as the modified device of Ide et al. and Tegg et al.
Regarding Claim 9, Ide et al. disclose a processor (the control unit 150) for being connected to an endoscope including a heater (heater 110) configured to heat a predetermined member disposed at a front end (distal end 10a) of the endoscope ([0046]-[0047] Fig.3-4 he heater 110 and the temperature sensor 120 have only to be provided inside the distal end portion 10a),
the processor (the control unit 150) comprising, a power source (electric power outputting section 153) configured to supply electrical power to the heater (an electric power outputting section 153 which outputs, to the heater 110, electric power),
and a power controller (control section 155) configured to control, based on determination result of the determination circuitry (a comparing/judging section 163 connected to control section 155), the electrical power supplied by the power source to the heater ([0061]-[0062] the control section 155 calculates the heater driving electric power based on the temperature acquired by the temperature acquiring section 151).
However, Ide et al. does not disclose a plurality of thermometers configured to detect temperatures at the front end, the processor comprising, determination circuitry configured to determine whether or not highest temperature, from among the temperatures detected by the plurality of thermometers, is equal to or higher than a first threshold value.
Tegg et al. teach a plurality of thermometers (Figs.10 and 15, [0045] multiple thermal sensors 68 (for example, thermocouples or thermistors)) configured to detect temperatures at the front end (Figs.10 and 15, [0045] at least one temperature sensor 68 mounted in the tip), the processor comprising, 
and determination circuitry (pulse control box 22) configured to determine whether or not highest temperature, from among the temperatures detected by the (Figs.10 and 15, [0045] multiple thermal sensors 68 (for example, thermocouples or thermistors)), is equal to or higher than a first threshold value ([0046] and claims 20-24, control box connected with a dedicated communication line for communicating to the generator the highest temperature sensed by any one of the plurality of temperature sensors, and wherein the generator is configured to reduce power or shutdown whenever the highest temperature exceeds a predetermined threshold).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ide et al. to have a plurality of thermometers configured to detect temperatures at the front end, the processor comprising, determination circuitry configured to determine whether or not highest temperature, from among the temperatures detected by the plurality of thermometers, is equal to or higher than a first threshold value as taught by Tegg et al. in order to feed the highest temperature reading to the generator so that the generator can engage its safety features and shut down if the temperature reading appears to be getting undesirably or unsafely high ([0046] of Tegg et al.).
Regarding Claim 10, Ide et al. disclose endoscope (Fig.4) comprising: an insertion portion whose front end (Fig.1, distal end 10a) is inserted inside a subject (Fig.1, [0032] distal end portion 10a of the insertion portion 10), 
and a heater (heater 110) disposed at the front end and ([0046]-[0047] Fig.3-4 he heater 110 and the temperature sensor 120 have to be provided inside the distal end portion 10a) configured to heat the predetermined member by electrical power ([0055] electric power outputting section 153 supplying power), 
(a comparing/judging section 163 connected to control section 155)([0061]-[0062] the control section 155 calculates the heater driving electric power based on the temperature acquired by the temperature acquiring section 151).
However, Ide et al. does not disclose a plurality of thermometers disposed near the predetermined member at the front end and configured to detect temperatures at the front; and determination circuitry configured to determine whether or not highest temperature, from among the temperatures detected by the plurality of thermometers, is equal to or higher than a first threshold value.
Tegg et al. teach a plurality of thermometers (Figs.10 and 15, [0045] multiple thermal sensors 68 (for example, thermocouples or thermistors)) disposed near the predetermined member at the front end (domed distal end 48) and configured to detect temperatures at the front end (Figs.10 and 15, [0045] at least one temperature sensor 68 mounted in the tip);
 and determination circuitry (pulse control box 22) configured to determine whether or not highest temperature, from among the temperatures detected by the plurality of thermometers, is equal to or higher than a first threshold value ([0046] and claims 20-24, control box connected with a dedicated communication line for communicating to the generator the highest temperature sensed by any one of the plurality of temperature sensors, and wherein the generator is configured to reduce power or shutdown whenever the highest temperature exceeds a predetermined threshold).
.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 20150297070) in view of Tegg et al. (US 20160287312) and in further view of Segawa (US 20130116507).
Regarding Claim 2, the modified device of Ide et al. and Tegg et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the power controller is configured to control the power source to stop supplying the electrical power to the heater when the determination circuitry determines that the highest temperature is equal to or higher than the first threshold value in a state that the power source is supplying the electrical power to the heater.
Segawa teaches wherein the power controller is configured to control the power source to stop supplying the electrical power to the heater (heater 26) when the determination circuitry (FPGA 30) determines that the highest temperature is equal to or higher than the first threshold value in a state that the power source is supplying the electrical power to the heater  ([0042] and [0070] If the detected temperature exceeds 42 C., the FPGA 30 turns the switch 24 off; The comparator 33 detects whether or not an output of the AMP 28 exceeds the predetermined threshold voltage (step S4), and if the output exceeds the predetermined threshold voltage, the comparator 33 provides an output to turn the switch 23 off).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Ide et al. and Tegg et al. to have wherein the power controller is configured to control the power source to stop supplying the electrical power to the heater when the determination circuitry determines that the highest temperature is equal to or higher than the first threshold value in a state that the power source is supplying the electrical power to the heater as taught by Segawa in order to provide controlling of temperature control of the heater when abnormality occurs ([0008] of Segawa). The modified device of Ide et al. in view of Tegg et al. and in further view of Segawa will hereinafter be referred to as the modified device of Ide et al., Tegg et al. and Segawa.
Regarding Claim 3, the modified device of Ide et al., Tegg et al. and Segawa. teach the claimed invention as discussed above concerning claim 2, and Segawa teaches wherein the power controller is configured to control the power source to continue supplying the electrical power to the heater (heater 26) when the determination circuitry (FPGA 30) determines that the highest temperature is lower than the first threshold value in the state that the power source is supplying the electrical power to the heater (heater 26) ([0042] If the temperature sensed by the thermistor 27 becomes 40C. or below as a result of that, the FPGA 30 turns the switch 24 on again. Consequently, supply of the power-supply voltage to the heater 26 is resumed, and the temperature of the heater 26 increases).
Regarding Claim 4, the modified device of Ide et al., Tegg et al. and Segawa. teach the claimed invention as discussed above concerning claim 2, and Segawa teaches wherein the determination circuitry (FPGA 30) is configured to determine whether or not lowest temperature from among the temperatures is lower than a second threshold value that is smaller than the first threshold value when the power source has stopped supplying the electrical power to the heater (heater 26)([0042]-[0044] and [0070] If the detected temperature exceeds 42C., the FPGA 30 turns the switch 24 off. Consequently, supply of the power-supply voltage to the heater 26 is stopped. Then, an increase in temperature of the heater 26 is stopped and the temperature of the heater 26 starts decreasing. If the temperature sensed by the thermistor 27 becomes 40 C. or below as a result of that, the FPGA 30 turns the switch 24 on again. Consequently, supply of the power-supply voltage to the heater 26 is resumed, and the temperature of the heater 26 increases), 
and the power controller is configured to control the power source to start supplying the electrical power when the determination circuitry determines that the lowest temperature is lower than the second threshold value ([0042]-[0044] and [0070] the power-supply voltage to the heater 26 is resumed, and the temperature of the heater 26 increases).
Regarding Claim 5, the modified device of Ide et al., Tegg et al. and Segawa. teach the claimed invention as discussed above concerning claim 4, and Segawa teaches wherein the power controller is configured to continue with stoppage in supply ([0070]-[0072] the FPGA 30 stores a relationship between a state of the switch 24 and a detected temperature from the A/D converter 29, and if the detected temperature does not increase to a predetermined temperature even if the switch 24 is successively on for a predetermined period of time, the FPGA 30 can determine that, e.g., the AMP 28 and/or the A/D converter 29 fails).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 20150297070) in view of Tegg et al. (US 20160287312), further in view of Segawa (US 20130116507) and in further view of Yasue (US 20160081541).
Regarding Claim 6, the modified device of Ide et al., Tegg et al. and Segawa teach the claimed invention as discussed above concerning claim 2, but does not teach a processor to which the endoscope is connected in a detachable manner, the processor is configured to perform image processing with respect to image signal generated by the endoscope, wherein the power source, the determination circuitry and the power controller are disposed in the processor.
Yasue teaches a processor (processor 9) to which the endoscope is connected in a detachable manner ([0025] Fig.1 connector 15 connected to the universal cable 14 on the side of the endoscopic instrument 7 branches into a signal line, a tube, and a light guide which are respectively connected to the video processor 9), 
the processor is configured to perform image processing with respect to image signal generated by the endoscope ([0029] imaging signal is sent to the video processor 9 through a video signal wiring line 28. The video processor 9 subjects the imaging signal to predetermined image processing),
wherein the power source (Fig.3, heater power supply 17), the determination circuitry (Fig.3, determination circuit 36) and the power controller (electric power supply control circuit 38) are disposed in the processor (processor 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Ide et al., Tegg et al. and Segawa to have a processor to which the endoscope is connected in a detachable manner, the processor is configured to perform image processing with respect to image signal generated by the endoscope, wherein the power source, the determination circuitry and the power controller are disposed in the processor as taught by Yasue in order to provide a determination circuit which determines whether to turn on or off the fog prevention heater based on the determination standard, a heater power supply which outputs electric power to be supplied to the fog prevention heater, and an electric power supply circuit which supplies electric power to prevent from fogs ([0031] of Yasue). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 20150297070), in view of Tegg et al. (US 20160287312), in further view of view of Segawa (US 20130116507), in further view of Yasue (US 20160081541) and further in view of Matsumaru (US 20130030248).
Regarding Claim 7, the modified device of Ide et al., Tegg et al. and Segawa teach the claimed invention as discussed above concerning claim 2, but does not teach a processor configured to perform image processing with respect to image signal 
Yasue teaches a processor (processor 9) configured to perform image processing with respect to image signal generated by the endoscope ([0029] imaging signal is sent to the video processor 9 through a video signal wiring line 28. The video processor 9 subjects the imaging signal to predetermined image processing), 
wherein the endoscope further includes a connector configured to enable connection with the processor in a detachable manner ([0025] Fig.1 connector 15 connected to the universal cable 14 on the side of the endoscopic instrument 7 branches into a signal line, a tube, and a light guide which are respectively connected to the video processor 9), 
the power source (Fig.3, heater power supply 37) and the power controller (electric power supply control circuit 38) are disposed in the processor (Fig.3 processor 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Ide et al., Tegg et al. and Segawa to have a processor configured to perform image processing with respect to image signal generated by the endoscope, wherein the endoscope further includes a connector configured to enable connection with the processor in a detachable manner, and the power source and the power controller are disposed in the processor as taught by Yasue in order transmit captured image and display observation image ([0022]-
The modified device of Ide et al., Tegg et al., Segawa and Yasue teach the system as discussed above, but does not teach the determination circuitry is disposed in the connector.
Matsumaru teaches the determination circuitry (Figs.5-6, CPU 132 controls regulator and in an electronic circuit board 130 which inside the connector 36) is disposed in the connector (Figs.5-6, [0051] an electronic circuit board 130 in FIG. 5 referred to as a scope board is arranged inside the connector 36).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified device of Ide et al., Tegg et al., Segawa and Yasue to have the determination circuitry is disposed in the connector as taught by Matsumaru in order to relay delivery of signals between the electronic endoscope and processor ([0082] of Matsumary).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tegg et al. (US 20160287312) in view of Ide et al. (US 20150297070).
Regarding Claim 8, Tegg et al. disclose method of controlling an endoscope system (10), the method comprising: detecting temperature at a front end of the endoscope by a plurality of thermometers (Figs.10 and 15, [0045] multiple thermal sensors 68 (for example, thermocouples or thermistors)) disposed at the front end (Figs.10 and 15, [0045] at least one temperature sensor 68 mounted in the tip); and determining whether or not highest temperature, from among a plurality of ([0046] and claims 20-24, control box connected with a dedicated communication line for communicating to the generator the highest temperature sensed by any one of the plurality of temperature sensors, and wherein the generator is configured to reduce power or shutdown whenever the highest temperature exceeds a predetermined threshold).
However Tegg et al. dose not disclose controlling based on determination result, electrical power supplied to a heater disposed at the front end and configured to heat a predetermined member disposed at the front end.
Ide et al. teach controlling based on determination result, electrical power supplied to a heater (heater 110 ) disposed at the front end (Fig.1 distal end portion 10a) and configured to heat a predetermined member disposed at the front end (Fig.4, [0055] an electric power outputting section 153 which outputs, to the heater 110).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tegg et al. to have controlling based on determination result, electrical power supplied to a heater disposed at the front end and configured to heat a predetermined member disposed at the front end as taught by Ide et al. in order to provide a fogging prevention system judging the operating characteristics of the heater and the operating characteristics of the temperature sensor based on the heat quantity information ([0008] of Ide et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070149856			Segawa
US 20130076381			Takayannagi et al.
US 20150190042			Segawa
US 20080058602			Landry
 US 20060209920 			Kamiyama et al.
 US 20070203481 			Gregg et al.
 US 20130310644 			Ichimura et al.
Segawa (US 20070149856) discloses an endoscope apparatus capable of preventing fogging of a cover glass.  The heater 14 and the temperature sensor 17 are the components for preventing the fogging of the cover glass 16 generated when the insertion section 6 is inserted into a human body. The heater 14 generates heat upon application of voltage from the CCU 4, to warm the cover glass 16. The control voltage calculation section 33 calculates the voltage value to be applied to the heater 14 based on the inputted temperature such that the temperature of the cover glass 16 becomes a predetermined temperature.  (See figures and [0051]).
Takayannagi et al. (US 20130076381) disclose a threshold-based temperature dependent power/thermal management with temperature sensor calibration. A first temperature threshold may be less than that of a second temperature threshold. If the adjusted temperature (`Adjusted Temp`) exceeds the first threshold, power controller 189 may send a request to an external power supply (e.g., via the `Vdd Adjust Request` signal path) to reduce the supply voltage. In some cases, if the first adjusted temperature is less than the first temperature threshold, power controller 189 may take 
Segawa (US 20150190042) discloses an endoscope apparatus including an objective optical system that is provided at a distal end portion of an insertion portion of an endoscope which can be inserted into a body cavity of a subject; a temperature sensor unit that detects a temperature of the distal end portion; a heating unit that can generate heat for preventing fogging of the objective optical system; a timer that measures a time period during which the temperature of the distal end portion detected by the temperature sensor unit is equal to or lower than a predetermined temperature; and a control unit that performs control so as to cause the heating unit to generate the heat when the time period measured by the timer continues for a predetermined time period or longer.  (See figures and[0008]).
Landry (US 20080058602) discloses a endoscopic device 12 including at least one, but preferably a plurality of, temperature sensors 30 associated therewith sensing a temperature of at least a portion of endoscopic device 12 and producing a signal indicative of the sensed temperature. Preferably, temperature sensors 30 are disposed within endoscopic device, but if desired, they may be carried on an external surface thereof. It is also preferable that temperature sensors 30 be spaced apart at various locations along endoscopic device 12 so as to provide temperature readings at various locations thereof to ensure that the desired maximum temperature is not exceeded locally at any location thereof.  (See figures and [0038]).
Kamiyama et al. (US 20060209920) disclose a probe for electronic clinical thermometer. As shown in FIG. 5, a usual structure of the top end of the probe by the 
Gregg et al. (US 20070203481) discloses a redundant temperature monitoring system and method for an electrosurgical system. The temperature monitoring circuit includes at least one temperature sensor for sensing a temperature at a measuring point, a first temperature measurement circuit coupled to the at least one temperature sensor for generating a first temperature value, a second temperature measurement circuit coupled to the at least one temperature sensor for generating a second temperature value, and a control circuit for determining a difference between the first and second temperature values and for comparing the difference to a first predetermined threshold.  (See figures and [0015]).
Ichimura et al. (US 20130310644)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571)270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795